Citation Nr: 0940490	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Evaluation of degenerative disc disease of the thoracolumbar 
spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 until January 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Anchorage, Alaska.


FINDINGS OF FACT

Degenerative disc disease of the thoracolumbar spine has been 
productive of flexion to 65 degrees with pain starting at 30 
degrees and extension to 30 degrees with pain starting at 25 
degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
degenerative disc disease of the thoracolumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have records of private and VA treatment and examination.  
Furthermore, the Veteran was afforded a VA examination in May 
2008 in which the examiner took down the Veteran's history, 
conducted a physical examination, and reached a conclusion 
based on the examination that is consistent with the record.  
The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating On Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for degenerative disc disease of 
the thoracolumbar spine is an appeal from the initial 
assignment of a disability rating in November 2005.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for degenerative disc disease of the 
thoracolumbar spine and granted an evaluation of 10 percent 
effective January 4, 2005.  The Veteran's degenerative disc 
disease of the thoracolumbar spine is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC or Code) 5237.  Under this Code, 
the rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  38 C.F.R. § 4.71a, DC 5237.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id

A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Id.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  Id.

For the thoracolumbar spine, normal range of motion is 
defined as backward extension from 0 to 30 degrees; forward 
flexion from 0 to 90 degrees; lateral flexion to 30 degrees 
in either direction; and rotation to 30 degrees in either 
direction.  See 38 C.F.R. § 4.71a, Plate V.

In March 2005 the Veteran reported a history of recurrent 
muscle spasms in the left middle area of his back.  He 
reported pain of 7, on a scale of 1 to 10, but that during 
flare-ups pain reached a level of 10 out of 10.  Flare-ups 
occurred once every six months and lasted for 2 weeks at a 
time.  During these episodes the Veteran would stay at home 
and then return to desk duty at work for another 2 weeks.  It 
was noted that the Veteran had pain on rotation, mild 
thoracic kyphosis and spondylosis.  The Veteran had rotation 
to the left of 70 degrees and to the right of 80 degrees.  He 
had bilateral lateral flexion to 35 degrees, extension to 35 
degrees and flexion to 90 degrees.  In a February 2006 
statement, the Veteran indicated reaching this range of 
motion was extremely painful.

Imaging of the back in June 2006 showed mild degenerative 
disc disease at the L3-4 and L4-5 levels, and to a lesser 
extent at the L5-S1 level with moderate neural foraminal 
impingement resulting at L4-5 on the right and L5-S1 on the 
left.  There was no spinal stenosis or herniated disc 
identified.

At an informal hearing before a Decision Review Officer in 
March 2007, the Veteran indicated that he had missed 18 days 
of work in the preceding 12 months due to back pain.

In May 2007, the Veteran gave a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and constant moderate 
pain.  He indicated that he suffered from flare-ups every 2 
to 3 weeks, lasting for 2 to 3 days.  On examination, the 
Veteran had no kyphosis, lordosis or reverse lordosis of the 
spine.  He had active flexion to 70 degrees with pain 
beginning at 35 degrees and active extension to 28 degrees 
with pain beginning at 20 degrees.  In both cases there was 
no additional loss of motion on repetitive motion.

April 2008 imaging of the back showed mild marginal 
osteophytes, greatest in the mid to lower thoracic spine.  
These appeared to be new or progressed since a previous 
examination in March 2005.

In March 2008 the Veteran reported to a VA examiner that he 
had experienced good relief for 3 to 4 months following 
lumbar injections and the record reflects private 
administration of steroid injections to the spine.  He 
reported a history of fatigue, decreased motion, stiffness, 
weakness, spasms and pain over his entire thoracolumbar 
spine.  He also indicated flair-ups of 1 to 2 days every 1 to 
2 months, during which time he stays home from work and 
"can't even do his limited chores."  The examiner noted 12 
2-day incapacitating episodes over the preceding 12 months.  
On examination, the Veteran's spine had no kyphosis, lumbar 
lordosis, scoliosis or reverse lordosis.  Additionally, the 
Veteran had no cervical or thoracolumbar ankylosis.  He had 
flexion to 65 degrees with pain starting at 30 degrees and 
extension to 30 degrees with pain starting at 25 degrees.  
There was no additional loss of motion on repetitive motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, when assessing the severity of a musculoskeletal 
disability that is at least partly rated on the basis of 
limitation of motion, VA is generally required to consider 
the extent that the Veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain, weakness, premature or excess fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The Veteran has appealed the assignment of a 10 percent 
evaluation for degenerative disc disease of the thoracolumbar 
spine.  The 10 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  38 C.F.R. § 4.71a, DC 5237.. In order 
to warrant a higher evaluation, there must be the functional 
equivalent of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis for 20 a percent 
rating.  Id.  A 40 percent rating is indicated by  forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.

After a careful review of the record, the Board finds the 
Veteran's degenerative disc disease of the thoracolumbar 
spine to be 40 percent disabling.  Specifically, the 
Veteran's functional range of motion is limited to 30 degrees 
of flexion, commensurate with a 40 percent rating.  Although 
symptoms include pain, stiffness and aching, because the 
Veteran does not have unfavorable ankylosis of the entire 
spine, a rating of greater than 40 percent is not applicable.  
The neurological deficit has been separately rated.

The Board has considered the applicability of a rating due to 
incapacitating episodes, however in spite of the March 2008 
VA examiner's report of 24 days of incapacitating episodes 
over the preceding 12 months, the evidence does not show that 
the Veteran was prescribed bed rest by a physician as 
required under Note (1) of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  30 C.F.R. §4.71a (2008).

Based on the foregoing, the Board concludes that the 
Veteran's degenerative disc disease of the thoracolumbar 
spine disability has been 40 percent disabling throughout the 
period on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Although we recognize some interference with the Veteran's 
work, the evidence does not reflect that the disability at 
issue caused marked interference with employment beyond that 
already contemplated in the assigned evaluation, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

An evaluation of 40 percent for degenerative disc disease of 
the thoracolumbar spine disability is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


